EMPLOYEE BASED AT STATE CAPITOL — TRAVEL EXPENSE REIMBURSEMENT TO DOWNTOWN OKLAHOMA CITY (1) An employee of the Land Office, based at the State Capitol, may lawfully receive reimbursement for travel by taxi or other means to downtown Oklahoma City and may lawfully receive subsistence for meals while engaged in official State business as set forth in 74 Ohio St. 500.1 [74-500.1] (1961) et seq. The approval of travel and subsistent claims is vested in the head of the State agency.  The Attorney General has under consideration your request for an opinion as set forth in your letter of January 20, 1971. You have requested an opinion in regard to two questions which you set forth as follows: 1. May an employee of the Land Office, based at the State Capitol, lawfully receive reimbursement for travel by taxi or other means to downtown Oklahoma City and the return trip? 2. May an employee, under the conditions set forth above, lawfully receive subsistence for meals while engaged in such travel in downtown Oklahoma City? 74 Ohio St. 500.1 [74-500.1] (1961), et seq. provides for the reimbursement of officials and employees traveling on official business for the State. Particular Statutes that are pertinent to your questions provide as follows: 74 O. S. 1961, 500.2: "Traveling expenses which will be reimbursed by the State, shall be confined to the expenses essential to the transaction of official State business." 74 Ohio St. 500.3 [74-500.3] (1961): "Travel vouchers or claims shall be approved for payment only by the elected or appointed head of any State Department, or by the appointed head of any State institution. The Chairman or Secretary of State Boards or Commissions may approve travel claims or State boards or commissions may designate an administrative employee to approve travel claims for, and in the name of, said boards or commissions. The approval of a travel voucher or claim by the officials or employees designated herein, shall constitute authority for the travel and expenses incurred. . ." 74 Ohio St. 500.4 [74-500.4] (1961): "Travel by a public conveyance where authorized, shall include all necessary official travel on railroads, airplanes, steamboats, buses, street cars, taxi-cabs, and other usual means of public conveyance. . ." 74 Ohio St. 500.10 [74-500.10] (1961): "The following expenses shall be allowed in addition to the stipulated per diem allowance, provided that such expenses are necessary to the proper conduct of official State business: (a) as provided in Section 4 of this Act 1 or mileage or personally owned automobiles or airplanes; (b) taxi, bus and streetcar fares;. . ." 74 Ohio St. 500.11 [74-500.11] (1968): "Subsistence expenses incurred by officials or employees of the State while traveling within the State of Oklahoma, may be authorized as provided in Section 500.3 of this Title on an actual expense basis, in lieu of the per diem rate authorized in Section 500.8 of this Title. However, the actual expense basis authorized by this Section shall not exceed Twelve Dollars ($12.00) per day for subsistence expenses. Subsistence expenses authorized under this Section may be paid for meals by showing on the travel claim the amount paid for each such meal. . ." It is clear that the above cited provisions are intended to provide for the reimbursement of State employees while traveling by taxi on official business. Further, it appears that while on State business the employee may be reimbursed for meals during the course of official business for the State.  The above cited statutes are silent with reference to any limitation on the travel area. Therefore, it can be presumed that reimbursement is allowed in the vicinity of the home base.  It necessarily follows, however, that approval of reimbursement for meals or travel, particularly within the area of the home base, must be left with the head of the State department, as specifically enumerated in 74 Ohio St. 500.3 [74-500.3] (1961).  64 Ohio St. 41 [64-41] (1961): "There is hereby created a revolving fund for the Department of the Commissioners of the Land Office, into which fund shall be paid by the Secretary to the Commissioners of the Land Office all fees that may be collected by the Commissioners of the Land Office, from which shall be made the payment for all books, forms, and other necessary equipment and supplies for the installation and maintenance of a modern system of accounting; provided however, no patented accounting system wherein, copyrighted or patented forms or books are used shall be bought, installed or used, and from which fund shall also be paid the expense of all necessary printing, foreclosure abstracts, and other expenses incidental to the foreclosure and the acceptance of warranty deeds, and from which fund shall be paid necessary communication and traveling expenses incurred by the employees of the Department of the Commissioners of the Land Office . . ." It is, therefore, the opinion of the Attorney General that based upon the Statutes outlined hereinbefore, the answers to Questions No. 1 and No. 2 are in the affirmative. It is further the opinion of the Attorney General that in all such cases the approval of such claims rests with the State agency head.  (Robert Mitchell)